          Case 1:19-cv-01642-DGL Document 10 Filed 11/13/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

AMBER LYNN FERRY,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     19-CV-1642L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). This action is brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On November 3, 2016, plaintiff, then twenty-nine years old, filed an application for a

period of disability and disability insurance benefits, alleging disability beginning April 1, 2010.

(Administrative Transcript, Dkt. #4 at 15). Her application was initially denied. Plaintiff requested

a hearing, which was held November 1, 2018 before Administrative Law Judge (“ALJ”) Timothy

M. McGuan. The ALJ issued an unfavorable decision on December 5, 2018. (Dkt. #4 at 15-20).

That decision became the final decision of the Commissioner when the Appeals Council denied

review on October 10, 2019. (Dkt. #4 at 1-3). Plaintiff now appeals.

       The plaintiff has moved for remand of the matter for further proceedings (Dkt. #5), and the

Commissioner has cross moved (Dkt. #7) for judgment on the pleadings, pursuant to Fed. R. Civ.
          Case 1:19-cv-01642-DGL Document 10 Filed 11/13/20 Page 2 of 7




Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is denied, the Commissioner’s

cross motion is granted, and the decision appealed-from is affirmed.

                                           DISCUSSION

        Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation. See Bowen v. City of New York, 476

U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520. The five steps are: (1) whether the

claimant is currently engaged in substantial gainful activity; (2) if not, whether the claimant has

any “severe impairment” that “significantly limits [the claimant’s] physical or mental ability to do

basic work activities”; (3) if so, whether any of the claimant’s severe impairments meets or equals

one of the impairments listed in Appendix 1 of Subpart P of Part 404 of the relevant regulations;

(4) if not, whether despite the claimant’s severe impairments, the claimant retains the residual

functional capacity [(“RFC”)] to perform [her] past work; and (5) if not, whether the claimant

retains the [RFC] to perform any other work that exists in significant numbers in the national

economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v). “The claimant bears the

burden of proving his or her case at steps one through four[;] . . . [a]t step five the burden shifts to

the Commissioner to ‘show there is other gainful work in the national economy [which] the

claimant could perform.’” Butts v. Barnhart, 388 F.3d 377, 383 (2d Cir. 2004) (quoting Balsamo

v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).

        The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is

supported by substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C.

§405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

        The ALJ initially determined that plaintiff’s date last insured was September 30, 2011, and

that she therefore needed to establish disability on or before that date in order to be entitled to a


                                                   2
          Case 1:19-cv-01642-DGL Document 10 Filed 11/13/20 Page 3 of 7




period of disability and disability insurance benefits. The ALJ’s decision summarizes plaintiff’s

health records before, during and after that date, focusing upon plaintiff’s mental health, given that

she identified bipolar disorder, borderline personality disorder, anxiety, affective disorder, and

depression as disabling conditions on her application. (Dkt. #4 at 15). Upon review of the record,

the ALJ determined at step two that plaintiff had failed to establish that she had any medically

determinable impairment that was “severe” within the meaning of the regulations, and therefore

found her “not disabled.”

   I.      The ALJ’s Step Two Finding

        Plaintiff argues that the ALJ erred in declining to find that her bipolar disorder was “severe”

at step two.

        Notwithstanding the strength of the word “severe,” the second step’s evidentiary

requirement is de minimis, and intended only to screen out the truly weakest of cases. Dixon v.

Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995). Thus, a step two finding of “not severe” is only

appropriate where “the medical evidence establishes only a ‘slight abnormality’ which would have

‘no more than a minimal effect’” on an individual’s ability to perform basic work activities.

Rosario v. Apfel, 1999 U.S. Dist. LEXIS 5621 at *14 (E.D.N.Y. 1999) (quoting Bowen v. Yuckert,

482 U.S. 137, 154 n.12 (1987)). “Basic work activities” are the “abilities and aptitudes necessary

to do most jobs,” and they include physical, postural and sensory functions, as well as mental

functions like understanding, carrying out, and remembering simple instructions, use of judgment,

responding appropriately to supervision, co-workers and usual work situations, and dealing with

changes in a routine work setting. 20 C.F.R. §§ 404.1521(b), 416.921(b).

        Here, the ALJ noted a distinct absence of evidence that plaintiff had received a mental

health diagnosis, or undergone mental health treatment, in or near the period under consideration


                                                  3
          Case 1:19-cv-01642-DGL Document 10 Filed 11/13/20 Page 4 of 7




– that is, between April 1, 2010 (the alleged disability onset date) and September 30, 2011

(plaintiff’s date last insured). Although some of plaintiff’s medical records from 2011 listed

bipolar disorder as a prior diagnosis, these listings appeared to be based on plaintiff’s self-reports,

and were not reflective of any contemporary diagnosis, evaluation, or treatment.

       Although plaintiff testified at her hearing that she had received mental health therapy on

and off over the years for self-harm behaviors and/or auditory hallucinations, beginning at age 13,

she conceded that she had not sought or received any during the relevant period, and the physicians

from whom she sought treatment for other issues in 2010-2011 (e.g., asthma) did not observe any

symptoms of mental illness, describing plaintiff’s demeanor and mood as normal and cooperative.

       Indeed, the record does not document any formal mental health diagnosis or reflect a course

of mental health treatment until on and after May 4, 2015, when plaintiff was evaluated and

diagnosed with bipolar disorder, borderline personality disorder, and unspecified trauma, and

began receiving regular mental health counseling and psychiatric medication. (Dkt. #4 at 18).

       Plaintiff argues that the lack of evidence of mental health treatment and symptomology

between or before April 1, 2010 and September 30, 2011 indicates a gap in the record which the

ALJ was obligated to cure. Plaintiff also suggests that the ALJ should have recontacted plaintiff’s

treating psychiatrist, Dr. Joshua Morra, for clarification as to whether the “ongoing” psychological

limitations he described in an October 24, 2018 mental RFC opinion (Dkt. #4 at 579-83), which

the ALJ declined to credit because it was too far removed from the period under consideration,

had been present prior to September 30, 2011.

       Initially, it does not appear that there were “missing” medical records from in or around

the relevant period, and as such, any request for additional records would have been futile. Plaintiff

identified the start of her most recent course of mental health treatment as January 2015 and did


                                                  4
         Case 1:19-cv-01642-DGL Document 10 Filed 11/13/20 Page 5 of 7




not identify any mental health treatment providers from in or around 2010-2011. It thus appears

that there were simply no mental health treatment records from that period to be obtained. (Dkt.

#4 at 132, 135).

       To the extent that the ALJ interpreted plaintiff’s failure to seek or undergo mental health

treatment in 2010-2011 and thereafter as evidence that she did not suffer from

greater-than-minimal limitations during that period, his reasoning was sound. See Depasquale v.

Commissioner, 2020 U.S. Dist. LEXIS 119093 at *9-*11 (W.D.N.Y. 2020) (ALJ did not err in

finding plaintiff’s bipolar disorder non-severe, where the record shows that plaintiff worked after

the diagnosis, did not present to medical examinations with complaints or symptoms of mental

illness, and was treated solely with medication from a primary care physician); Diaz-Sanchez v.

Berryhill, 295 F.Supp.3d 302, 206 (W.D.N.Y. 2018)(plaintiff’s failure to seek treatment for an

alleged impairment suggests that the associated symptoms and limitations were not serious). While

the record does contain some sporadic treatment records from 2010-2011 (e.g., records of annual

physicals from plaintiff’s primary care physician, Dr. Ronald Clarke, reflecting asthma-related

complaints), none reflect any observation of any abnormal mental symptoms or complaints from

plaintiff about any mental symptoms, and none recommend or prescribe any kind of mental health

treatment. (Dkt. #4 at 518-24).

       Furthermore, although plaintiff argues that the ALJ could or should have recontacted Dr.

Morra to determine whether his October 2018 opinion was meant to reflect limitations prior to

September 30, 2011, it is clear from the face of Dr. Morra’s opinion that it could not have done so.

Dr. Morra, by his own reckoning, did not begin treating plaintiff until in or after March 23, 2015,

some five years after plaintiff’s alleged onset date. His opinion indicates that it is based on

plaintiff’s treatment history with Dr. Morra’s office since that date, and does not reference any


                                                 5
          Case 1:19-cv-01642-DGL Document 10 Filed 11/13/20 Page 6 of 7




knowledge or review of records concerning any prior mental health treatment. Dr. Morra speaks

of plaintiff’s functioning only in present-tense terms.

       While a retrospective diagnosis may be probative of an earlier-arising disability where it is

not contradicted “by other medical evidence or overwhelmingly compelling non-medical

evidence,” Valerio v. Commissioner, 2009 U.S. Dist. LEXIS 68634 at *52-*53 (E.D.N.Y. 2009),

there was contradictory evidence here. In declining to find that Dr. Morra’s 2018 opinion was

probative of plaintiff’s limitations in 2010-2011, the ALJ not only noted the four year lapse

between plaintiff’s last date insured and her commencement of treatment with Dr. Morra, but also

identified and discussed inconsistent medical evidence from 2010-2011, including Dr. Clarke’s

examination records which contained no complaints or findings of any symptoms of mental illness,

and plaintiff’s application information and testimony, which confirmed the absence of any

treatment for psychiatric symptoms in 2010-2011. (Dkt. #4 at 519, Dr. Clarke’s April 18, 2011

examination, noting normal affect, orientation, attitude and mood).

       In short, the record does not lend any support to plaintiff’s claim that her alleged mental

health impairments “ha[d] more than a minimal effect on [her] ability to work” at any point

between April 1, 2010 and September 30, 2011. SSR 85-28, 1985 SSR LEXIS 19 at *9. See

generally Zongos v. Colvin, 2013 U.S. Dist. LEXIS 185542 at *10-*11 (N.D.N.Y. 2013) (ALJ’s

failure to apply correct standard at Step 2 is harmless where “[n]othing in the medical evidence

supports a finding that [plaintiff’s alleged impairment] cause[d] any functional limitation of ability

to perform work-related activities”).

       I have considered the remainder of plaintiff’s arguments, and find them to be without merit.




                                                  6
          Case 1:19-cv-01642-DGL Document 10 Filed 11/13/20 Page 7 of 7




                                         CONCLUSION

       For the foregoing reasons, plaintiff’s motion to vacate the ALJ’s decision and remand the

matter (Dkt. #5) is denied, and the Commissioner’s cross motion for judgment on the pleadings

(Dkt. #7) is granted. The ALJ’s decision is affirmed in all respects, and the complaint is dismissed.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       November 13, 2020.




                                                 7
